Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s amendment
2. (currently amended) The system for remotely transferring real time video from a drone according to claim 1 wherein said cellular network is 3g, 4f, 5g, or LTE [and the like] cellular technologies.
The phrase “and the like” is vague and indefinite and is removed to place the application in condition for allowance. 
Notice of Allowance 
Claims 1-3, and 7-9 and 13 are allowed.  All rejections are withdrawn.  The amendments after final dated 8-12-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 8.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The applicant has taken the allowable subject matter.
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] system for remotely transferring real time video from a drone comprising:
a drone wirelessly coupled to a drone controller, 
said drone including 
a video camera capable of capturing live streaming images in the form of video data for display on said drone controller and video data output therefrom;
a video compressor attached to said drone controller video data output, 
said video compressor constructed and arranged to condense 
said video data output into a compressed video wherein said video data received from said camera is in HDMI format and converted into 
CSI-2 video at about 
1.5gbps and encoded in H.264 video at about 2mbps before compression;
a cellular modem coupled to said video compressor constructed and arranged to upload said compressed video at a compression video transfer rate between 
10-1000kbps ta a cellular network; and
internet placed decompression server for receipt of said compressed video, 
said decompression server decompressing said video data;
wherein live streaming images displayed on said drone controller can also be viewed remotely from said drone controller, either directly by streaming video from the output of the decompression server, or through the use of a video management server connected to the output of the decompression server as a locally connected ONVIF compliant stream having low bandwidth and low latency”.
	Belogolovy is the closest prior art and discloses a video device that can capture video from a drone and then send this back to a vehicle. It also can compress the video and send the data back to a server.  
	Belogolovy is silent as to “[a] system for remotely transferring real time video from a drone comprising:
a drone wirelessly coupled to a drone controller, 
said drone including 
a video camera capable of capturing live streaming images in the form of video data for display on said drone controller and video data output therefrom;
a video compressor attached to said drone controller video data output, 
said video compressor constructed and arranged to condense 
said video data output into a compressed video wherein said video data received from said camera is in HDMI format and converted into 
CSI-2 video at about 
1.5gbps and encoded in H.264 video at about 2mbps before compression;
a cellular modem coupled to said video compressor constructed and arranged to upload said compressed video at a compression video transfer rate between 
10-1000kbps ta a cellular network; and
internet placed decompression server for receipt of said compressed video, 
said decompression server decompressing said video data;
wherein live streaming images displayed on said drone controller can also be viewed remotely from said drone controller, either directly by streaming video from the output of the decompression server, or through the use of a video management server connected to the output of the decompression server as a locally connected ONVIF compliant stream having low bandwidth and low latency”.
	Chen teaches remotely transferring data using a video management server for low bandwidth and latency.  
	Chen is silent as to “[a] system for remotely transferring real time video from a drone comprising:
a drone wirelessly coupled to a drone controller, 
said drone including 
a video camera capable of capturing live streaming images in the form of video data for display on said drone controller and video data output therefrom;
a video compressor attached to said drone controller video data output, 
said video compressor constructed and arranged to condense 
said video data output into a compressed video wherein said video data received from said camera is in HDMI format and converted into 
CSI-2 video at about 
1.5gbps and encoded in H.264 video at about 2mbps before compression;
a cellular modem coupled to said video compressor constructed and arranged to upload said compressed video at a compression video transfer rate between 
10-1000kbps ta a cellular network; and
internet placed decompression server for receipt of said compressed video, 
said decompression server decompressing said video data;
wherein live streaming images displayed on said drone controller can also be viewed remotely from said drone controller, either directly by streaming video from the output of the decompression server, or through the use of a video management server connected to the output of the decompression server as a locally connected ONVIF compliant stream having low bandwidth and low latency”.
	Lohmar discloses accessing the data by HTTP and is silent as to “[a] system for remotely transferring real time video from a drone comprising:
a drone wirelessly coupled to a drone controller, 
said drone including 
a video camera capable of capturing live streaming images in the form of video data for display on said drone controller and video data output therefrom;
a video compressor attached to said drone controller video data output, 
said video compressor constructed and arranged to condense 
said video data output into a compressed video wherein said video data received from said camera is in HDMI format and converted into 
CSI-2 video at about 
1.5gbps and encoded in H.264 video at about 2mbps before compression;
a cellular modem coupled to said video compressor constructed and arranged to upload said compressed video at a compression video transfer rate between 
10-1000kbps ta a cellular network; and
internet placed decompression server for receipt of said compressed video, 
said decompression server decompressing said video data;
wherein live streaming images displayed on said drone controller can also be viewed remotely from said drone controller, either directly by streaming video from the output of the decompression server, or through the use of a video management server connected to the output of the decompression server as a locally connected ONVIF compliant stream having low bandwidth and low latency”.
	Setlur teaches using a ONVIP compliant stream and is silent as to “[a] system for remotely transferring real time video from a drone comprising:
a drone wirelessly coupled to a drone controller, 
said drone including 
a video camera capable of capturing live streaming images in the form of video data for display on said drone controller and video data output therefrom;
a video compressor attached to said drone controller video data output, 
said video compressor constructed and arranged to condense 
said video data output into a compressed video wherein said video data received from said camera is in HDMI format and converted into 
CSI-2 video at about 
1.5gbps and encoded in H.264 video at about 2mbps before compression;
a cellular modem coupled to said video compressor constructed and arranged to upload said compressed video at a compression video transfer rate between 
10-1000kbps ta a cellular network; and
internet placed decompression server for receipt of said compressed video, 
said decompression server decompressing said video data;
wherein live streaming images displayed on said drone controller can also be viewed remotely from said drone controller, either directly by streaming video from the output of the decompression server, or through the use of a video management server connected to the output of the decompression server as a locally connected ONVIF compliant stream having low bandwidth and low latency”.
	Mazumdar teaches a video compressor integrated with a modem.  It is silent as to “[a] system for remotely transferring real time video from a drone comprising:
a drone wirelessly coupled to a drone controller, 
said drone including 
a video camera capable of capturing live streaming images in the form of video data for display on said drone controller and video data output therefrom;
a video compressor attached to said drone controller video data output, 
said video compressor constructed and arranged to condense 
said video data output into a compressed video wherein said video data received from said camera is in HDMI format and converted into 
CSI-2 video at about 
1.5gbps and encoded in H.264 video at about 2mbps before compression;
a cellular modem coupled to said video compressor constructed and arranged to upload said compressed video at a compression video transfer rate between 
10-1000kbps ta a cellular network; and
internet placed decompression server for receipt of said compressed video, 
said decompression server decompressing said video data;
wherein live streaming images displayed on said drone controller can also be viewed remotely from said drone controller, either directly by streaming video from the output of the decompression server, or through the use of a video management server connected to the output of the decompression server as a locally connected ONVIF compliant stream having low bandwidth and low latency”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668